Exhibit 10.60
LAS VEGAS SANDS CORP.
LAS VEGAS SANDS, LLC
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
January 11, 2011
Robert G. Goldstein
Re: Terms of Continued Employment
Dear Robert:
This letter agreement (this “Agreement”) sets forth the terms and conditions of
your continued employment with Las Vegas Sands Corp., a Nevada corporation
(“LVSC”), and Las Vegas Sands, LLC, a wholly-owned subsidiary of LVSC (together
with LVSC, the “Company”), as mutually agreed upon by you and the Company. For
valuable consideration and intending to be legally bound, the parties agree as
follows:
1. Prior Employment Agreements. Effective as of January 1, 2011 (the “Effective
Date”), the employment agreement between the Company and you, dated as of
July 10, 2009 (the “2009 Employment Agreement”), shall terminate and be of no
further force and effect; provided, that you shall not forfeit your right to any
Incentive Award (as defined in the employment agreement between the Company and
you, dated as of November 18, 2004, which became effective as of the date of the
first initial public offering of the shares of LVSC common stock (as amended on
December 31, 2008 and terminated effective July 10, 2009 except as otherwise
provided in the 2009 Employment Agreement) (the “2004 Employment Agreement”)) or
Option Incentive Award (as defined in the 2009 Employment Agreement) that is
outstanding as of the Effective Date. Effective as of the Effective Date, except
as provided in the preceding sentence, this Agreement will constitute the entire
agreement between the Company and you with respect to your terms and conditions
of employment. For the sake of clarity, your Incentive Awards and Option
Incentive Award that are outstanding as of the Effective Date are set forth on
Annex A.
2. Duties and Responsibilities.
(a) You shall serve in the capacity of and have such powers, duties and
responsibilities as are generally associated with the office of Executive Vice
President and President, Global Gaming Operations of the Company. In this
capacity, you shall report directly to the Company’s Chief Operating Officer,
which is subject to change at the Company’s sole discretion.
(b) From and after the Effective Date, in the event the Company fails to
maintain you as an executive officer of the Company, reduces the Base Salary (as
defined below), or materially changes the duties and responsibilities of your
office that would cause your position to have less dignity, importance or scope
than intended at the Effective Date, including but not limited to changes to
scope and duties which occur solely as a result of a transaction in which the
Company becomes a subsidiary of another company, you may voluntarily terminate
your employment with the Company without further restrictions or liability;
provided, that the restrictions set forth in Section 18 below shall continue to
apply following such termination of employment and provided, further, that if
such termination of employment is due to a “Change in Control” subject to
Section 13 below, the restrictions set forth in Section 19 also shall continue
to apply following such termination of employment.

 

 



--------------------------------------------------------------------------------



 



3. Business Travel. You shall be entitled to travel First Class on commercial
airlines on all Company business trips. Further, at the Company’s sole cost and
expense, your spouse may accompany you on at least two trips to Asia each year
during the Initial Term.
4. Performance. You covenant and agree to faithfully and diligently perform all
of the duties of your employment, devoting your full business and professional
time, attention, energy and ability to promote the business interests of the
Company and the Venetian. You further agree that during the period of your
employment with the Company, you will not engage in any other business or
professional pursuit whatsoever unless the Board of Directors of the Company
(the “Board”) shall consent thereto in writing; provided, however, that the
foregoing shall not preclude you from engaging in civic, charitable, or
religious activities or from devoting a reasonable amount of time to private
investments that do not unreasonably interfere or conflict with the performance
of your duties under this Agreement.
5. Term. The term of your employment under this Agreement shall commence as of
the Effective Date and shall expire on December 31, 2012 (the “Initial Term”),
unless sooner terminated as provided under the terms of this Agreement. Upon the
scheduled expiration of the Initial Term, your employment may thereafter only be
extended upon the express mutual written agreement of both you and the Company.
6. Licensing Requirement. You are presently licensed as a casino key employee
(the “License”) by the Nevada Gaming Commission and the Nevada State Gaming
Control Board and any other gaming authority with jurisdiction over the Company
or its affiliates (collectively, the “Gaming Authorities”), pursuant to the
provisions of applicable Nevada gaming laws and the regulations of the Nevada
Gaming Commission and the gaming laws and regulations of the jurisdictions of
such other Gaming Authorities. You agree, at the Company’s sole cost and
expense, to cooperate with the Gaming Authorities to maintain the License in
full force and effect and in good standing.
7. Base Salary and Annual Bonus.
(a) Beginning as of the Effective Date and throughout the duration of the
Initial Term, you shall receive a base annual salary of $1,500,000 (the “Base
Salary”), payable in substantially equal installments every two weeks or
otherwise in accordance with the regular payroll practices of the Company.
(b) You will be eligible for an annual bonus (“Bonus”) under the Executive Cash
Incentive Plan for each calendar year of the Initial Term (with a target Bonus
of 100% of Base Salary), subject to the achievement of performance criteria
established by the Compensation Committee of the Board (the “Compensation
Committee”). The actual amount of the Bonus for each such calendar year shall be
determined by the Compensation Committee in its sole discretion in accordance
with the Company’s Management Incentive Plan in effect at the time of such
determination, after consultation with the Company’s Chief Executive Officer.
For the sake of clarity, your discretionary cash bonus for the 2010 calendar
year shall be limited to $250,000 (as contemplated by the 2009 Employment
Agreement), even if such discretionary cash bonus is paid in the 2011 calendar
year. The Bonus for any year shall be payable at the same time as annual bonuses
are paid to other senior executives of the Company, but no later than March 15
of the year immediately following the year to which the Bonus relates, subject
to your continued employment through the payment date except (i) for the Bonus
for the 2012 calendar year, which is subject to your continued employment
through the end of the Initial Term and (ii) as otherwise provided in Sections
13(a) and 14(a).

 

- 2 -



--------------------------------------------------------------------------------



 



8. Equity Award. On the later to occur of January 1, 2011 or the date this
Agreement is signed by all parties, you shall be granted a one-time award of
125,000 shares of restricted stock (the “Restricted Stock Award”) under the LVSC
2004 Equity Award Plan (the “Plan”). The Restricted Stock Award shall vest in
its entirety (and the restrictions on the restricted shares shall lapse) on
December 21, 2012, subject to your continued employment through such date,
except as otherwise provided below. The Company covenants that on January 1,
2011, without the need for shareholder approval, there will be 125,000 shares of
LVSC common stock available under the Plan for the unconditional grant of the
Restricted Stock Award. Except as otherwise provided herein, the Restricted
Stock Award shall otherwise be subject to the terms and conditions of the Plan
and the Company’s form of restricted stock agreement for its senior executives.
9. Employee Benefit Plans. During the Initial Term and any renewal, you shall be
entitled to participate in any fringe group health, medical, dental,
hospitalization, life, accident insurance or other welfare plans, and any
tax-qualified pension, tax-qualified profit sharing or tax-qualified retirement
plans, which may be placed in effect or maintained by the Company for the
benefit of its employees generally, or for its senior executives subject to all
restrictions and limitations contained in such plans or established by
governmental regulation. In addition to the foregoing, you shall be entitled to
participate in such executive retirement and capital accumulation plans as may
be established, sponsored or maintained by the Company and in effect from time
to time for the benefit of its senior executives.
10. Expense Reimbursement. You are authorized to incur such reasonable expenses
as may be necessary for the performance of your duties hereunder in accordance
with the policies of the Company established and in effect from time to time
and, except as may be otherwise agreed, the Company will reimburse you for all
such authorized expenses upon submission of an itemized accounting and
substantiation of such expenditures adequate to secure for the Company a tax
deduction for the same, in accordance with applicable Internal Revenue Service
guidelines.
11. Vacations and Holidays. You shall be entitled to vacations and holidays as
provided in the Company’s Flex Day Plan as in effect from time to time, but no
less than four (4) weeks of paid vacation leave per year, at such times as may
be requested by you and approved by the Company. No more than three (3) weeks of
vacation shall be taken consecutively. Up to two (2) weeks of unused vacation
leave may be carried over to the following year.

 

- 3 -



--------------------------------------------------------------------------------



 



12. Termination by the Company. The Company may terminate your employment
hereunder for Cause (as defined below). The Company may terminate your
employment without Cause (and other than due to death or Disability (as defined
below)) upon 30 days advance written notice.
(a) In the event the Company terminates your employment for Cause, you shall be
entitled to receive: (i) Base Salary at the rate in effect at the time of the
termination through the date of termination of employment; (ii) reimbursement
for expenses incurred, but not paid prior to such termination of employment,
subject to the receipt of supporting information by the Company; and (iii) such
other compensation and benefits as may be provided in applicable plans and
programs of the Company, according to the terms and conditions of such plans and
programs. The restrictions set forth in Sections 18 and 19 shall continue to
apply following such termination of employment.
(b) In the event that the Company terminates your employment without Cause (and
other than due to death or Disability), you shall be entitled to receive:
(i) continuation of Base Salary for 12 months following termination of
employment (or, if shorter, the remainder of the Initial Term);
(ii) reimbursement for expenses incurred, but not paid prior to such termination
of employment, subject to the receipt of supporting information by the Company;
and (iii) such other compensation and benefits as may be provided in applicable
plans and programs of the Company, according to the terms and conditions of such
plans and programs. The restrictions set forth in Section 18 shall continue to
apply following such termination of employment.
(c) “Cause,” as used above, shall mean: (i) conviction of a felony,
misappropriation of any material funds or material property of the Company, its
subsidiaries or affiliates; (ii) commission of fraud or embezzlement with
respect to the Company, its subsidiaries or affiliates; (iii) any material act
of dishonesty relating to your employment by the Company resulting in direct or
indirect personal gain or enrichment at the expense of the Company, its
subsidiaries or affiliates; (iv) use of alcohol or drugs that renders you
materially unable to perform the functions of your job or carry out your duties
to the Company; (v) a material breach of this Agreement by you; (vi) committing
any act or acts of serious and willful misconduct (including disclosure of
confidential information) that is likely to cause a material adverse effect on
the business of the Company, its subsidiaries or affiliates; or (vii) the
withdrawal with prejudice, denial, revocation or suspension of the License by
the Gaming Authorities; provided, that, with respect to (iv), (v) and
(vii) above, the Company shall have first provided you with written notice
stating with specificity the acts, duties or directives you have committed or
failed to observe or perform, and you shall not have corrected the acts or
omissions complained of within thirty (30) days of receipt of such notice.
(d) Except as otherwise provided herein, the exercise and/or termination of the
Incentive Awards under the 2004 Employment Agreement, the Option Incentive Award
under the 2009 Employment Agreement and the Restricted Stock Award under this
Agreement shall be governed by the Plan and the applicable award agreements.

 

- 4 -



--------------------------------------------------------------------------------



 



13. Termination by You. You may voluntarily terminate this Agreement and your
employment with the Company upon 30 days’ written notice to the Company without
further restrictions or liability if there is a “Change in Control” as that term
is defined in the Plan; provided, that the restrictions set forth in Sections 18
and 19 shall continue to apply following such termination of employment.
(a) In the case of a termination of this Agreement and your employment with the
Company by you due to a Change in Control, then you shall be entitled to receive
promptly following the date of such termination, (i) all accrued and unpaid Base
Salary and previously earned bonus(es) through the date of termination; (ii) a
lump sum payment of two (2) times the Base Salary; (iii) accelerated vesting of
all equity awards (including the Incentive Awards under the 2004 Employment
Agreement, the Option Incentive Award under the 2009 Employment Agreement and
the Restricted Stock Award under this Agreement) so that all such awards are
fully vested as of the date of termination; and (iv) continued participation in
the health and welfare benefit plans of the Company and employer contributions
to non-qualified retirement plans and deferred compensation plans, if any, for
two years following the date of termination; provided, that the Company’s
obligation to provide such benefits shall cease at the time you and your covered
dependents become eligible for comparable benefits from another employer that do
not exclude any pre-existing condition of you or any covered dependent that was
not excluded under the Company’s health and welfare plans immediately prior to
the date of termination.
(b) To the extent that the health and welfare benefits provided for in
Section 13(a)(iv) are not permissible after termination of employment under the
terms of the benefit plans of the Company then in effect (and cannot be provided
through the Company’s paying the applicable premium for you under COBRA), the
Company shall pay you such amount as is necessary to provide you, after tax,
with an amount equal to the cost of acquiring, for you and your spouse and
dependents, if any, on a non-group basis, for the required period, those health
and other welfare benefits that would otherwise be lost to you and your spouse
and dependents as a result of your termination. Any amount payable under this
Section 13(b) shall be determined as soon as practicable following termination
of employment and shall be paid to you within 60 days following termination of
employment.
(c) Except as otherwise provided herein, the exercise and/or termination of the
Incentive Awards under the 2004 Employment Agreement, the Option Incentive Award
under the 2009 Employment Agreement and the Restricted Stock Award under this
Agreement shall be governed by the Plan and the applicable award agreements.
14. Termination Due to Death or Disability. Your employment hereunder shall
terminate upon the occurrence of your death. The Company may terminate your
employment due to Disability. The restrictions set forth in Section 18 shall
continue to apply following the termination of employment due to Disability.
(a) In the event of a termination of your employment due to your death or
Disability, you or your estate, as the case may be, shall be entitled to
receive: (i) continuation of Base Salary for 12 months following termination of
employment (or, if shorter, the remainder of the Initial Term), less any short
term disability insurance proceeds you receive during such period in the event
termination of your employment is due to your Disability; (ii) accelerated
vesting of the Incentive Awards under the 2004 Employment Agreement such that
the portion of each such award that would have vested during the twelve
(12) month period following the date of termination had you remained employed
during such period shall be immediately vested as of the date of termination;
(iii) in the event your employment terminates due to your death or Disability
during the 2012 calendar year, accelerated vesting of a portion of the
Restricted Stock Award such that the pro-rata portion of such award that would
have vested through the date of the termination (calculated on a straight line
basis based on the number of days in the 2012 calendar year prior to the date of
termination) shall be immediately vested (and the restrictions on such pro-rated
number of restricted shares shall lapse) as of the date of termination;
(iv) reimbursement for expenses incurred, but not paid prior to such termination
of employment, subject to the receipt of supporting information by the Company;
and (v) such other compensation and benefits as may be provided in applicable
plans and programs of the Company, according to the terms and conditions of such
plans and programs.

 

- 5 -



--------------------------------------------------------------------------------



 



(b) Except as otherwise provided herein, the exercise and/or termination of the
Incentive Awards under the 2004 Employment Agreement, the Option Incentive Award
under the 2009 Employment Agreement and the Restricted Stock Award under this
Agreement shall be governed by the Plan and the applicable award agreements.
(c) “Disability” as used above shall mean that, during your employment with the
Company, you shall, in the opinion of an independent physician selected by
agreement between the Board and you, become so physically or mentally
incapacitated that you are unable to perform the duties of your employment for
an aggregate of 180 days in any 365 day consecutive period or for a continuous
period of six (6) consecutive months.
15. Accelerated Vesting of Equity. If you remain continuously employed with the
Company through December 31, 2011, then upon termination of your employment with
the Company at or following December 31, 2011, you shall be entitled to receive
accelerated vesting of all Incentive Awards under the 2004 Employment Agreement
set forth on Annex A, so that all such awards shall be fully vested as of the
date of termination of your employment. Except as otherwise provided herein, the
exercise and/or termination of the Incentive Awards, Option Incentive Award and
Restricted Stock Award shall be governed by the Plan and the applicable award
agreements, provided, that for the avoidance of doubt, in the event your
employment terminates (other than (i) by the Company for Cause, or (ii) due to
death or Disability) at or following December 31, 2011, you shall have not more
than 90 days following termination of your employment to exercise the vested
portion of the Option Incentive Awards under the 2004 Employment Agreement and
the Option Incentive Award under the 2009 Employment Agreement.
16. Timing of Certain Payments. Subject to Sections 17 and 20: (a) any amounts
payable under Sections 12(a)(i), 13(a)(i) or 13(c)(i) shall be paid as soon as
practicable, and in any event within 30 days following termination of
employment; and (b) any reimbursements for expenses incurred under
Sections 12(a)(ii), 12(b)(ii), 13(c)(ii) or 14(a)(iv) (to the extent such
reimbursements are treated as deferred compensation subject to Section 409A)
shall be paid as soon as practicable following submission of the claims but in
any event not later than the third calendar year following the calendar year in
which your separation from service occurs.
17. Release. Notwithstanding any other provision of this Agreement to the
contrary, you acknowledge and agree that any and all payments to which you are
entitled under Sections 12, 13, 14 or 15 are conditional upon and subject to
your execution of the General Release and Covenant Not to Sue in the form
attached hereto as Exhibit A (which form may be reasonably modified to reflect
changes in the law), of all claims you may have against the Company and its
directors, officers and affiliates, except as to matters covered by provisions
of this Agreement that expressly survive the termination of this Agreement. You
shall execute and deliver such General Release and Covenant Not to Sue within
60 days following termination of employment, and, except as otherwise provided
in Section 20, any payments that are subject to the execution of such General
Release and Covenant Not to Sue shall commence to be paid on the 61st day
following termination of employment.

 

- 6 -



--------------------------------------------------------------------------------



 



18. Confidentiality. You agree that you will hold in strictest confidence and,
without the prior express written approval of the Board, will not disclose to
any person, firm, corporation or other entity, any confidential information
which you have acquired or may hereafter acquire during your employment by the
Company pertaining to the business or affairs of the Company or any of its
subsidiaries or affiliates, including but not limited to (a) proprietary
information or other documents concerning the Company’s or its subsidiaries’ or
affiliates’ policies, prices, systems, methods of operation, contractual
arrangements, customers or suppliers; (b) the Company’s or its subsidiaries’ or
affiliates’ marketing methods, credit and collection techniques and files; or
(c) the Company’s or its subsidiaries’ or affiliates’ trade secrets and other
“know how” or information concerning its business and affairs not of a public
nature. The covenant and agreement set forth in this Section shall apply during
your employment by the Company and shall survive termination of this Agreement,
and your employment hereunder, for any reason and shall remain binding upon you
without regard to the passage of time or other events.
19. Restrictive Covenant. You acknowledge and recognize the highly competitive
nature of the businesses of the Company and its subsidiaries and affiliates and
accordingly agrees as follows:
(a) Except as specifically provided for in Sections 2(b), 12(b), 13 and 14,
during your employment with the Company and for a period of one (1) year from
the date of termination of your employment for any reason (the “Restriction
Period”), you shall not directly or indirectly, either as principal, agent,
employee, consultant, partner, officer, director, shareholder, or in any other
individual or representative capacity, own, manage, finance, operate, control or
otherwise engage or participate in any manner or fashion in, any hotel or casino
in (i) Clark County, Nevada (including, without limitation, the City of Las
Vegas), (ii) the Macau Special Administrative Region of The People’s Republic of
China, (iii) Bethlehem, Pennsylvania or (iv) any other location in which the
Company or any of its affiliates is doing business or has made substantial plans
to commence doing business, in each case at the time of your termination. For
the avoidance of doubt, and as discussed between the Chair of the Compensation
Committee of the Board and you prior to the date hereof, the foregoing is not
intended to prevent you from providing consulting services to investment banks
or other financial firms doing business with entities in the hotel, casino,
retail or hospitality industries during the Restriction Period; provided that
you may not provide consulting services to investment banks or other financial
firms on matters relating to hotels or casinos doing business in the locations
specified in clauses (i) — (iv) in the prior sentence.
(b) In addition to, and not in limitation of, the provisions of Section 19(a),
you agree, for the benefit of the Company and its affiliates, that during the
Restriction Period, you shall not, directly or indirectly, either as principal,
agent, employee, consultant, partner, officer, director, shareholder, or in any
other individual or representative capacity, on your behalf or any other person
or entity other than the Company or its affiliates (i) solicit or induce, or
attempt to solicit or induce, directly or indirectly, any person who is, or
during the six months prior to the termination of your employment with the
Company was, an employee or agent of, or consultant to, the Company or any of
its affiliates to terminate its, his or her relationship therewith, or (ii) hire
or engage any person who is, or during the six months prior to the termination
of your employment with the Company was, an employee, agent of or consultant to
the Company or any of its affiliates.

 

- 7 -



--------------------------------------------------------------------------------



 



(c) You understand that the provisions of this Section 19 may limit your ability
to earn a livelihood in a business similar to the business of the Company but
you nevertheless agree and hereby acknowledge that (i) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company, (ii) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (iii) such
provisions are not harmful to the general public, (iv) such provisions are not
unduly burdensome to you, and (v) the consideration provided hereunder is
sufficient to compensate you for the restrictions contained in this Section 19.
In consideration of the foregoing and in light of your education, skills and
abilities, you agree that you shall not assert that, and it should not be
considered that, any provisions of Section 19 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.
(d) It is expressly understood and agreed that although you and the Company
consider the restrictions contained in this Section 19 to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(e) In the event that you violate any of the restrictive covenants set forth in
Sections 19(a) or 19(b), in addition to any other remedy which may be available
(i) at law or in equity, (ii) pursuant to any other provision of this Agreement
or (iii) pursuant to any applicable equity award agreement, all outstanding
stock options to purchase shares of LVSC and other unvested equity awards
granted to you shall be automatically forfeited effective as of the date on
which such violation first occurs.
20. Section 409A.
(a) For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time. In addition, for purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A.

 

- 8 -



--------------------------------------------------------------------------------



 



(b) It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. In this regard, the provisions of this Section 20
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A. In light of the uncertainty
as of the date hereof with respect to the proper application of Section 409A,
the Company and you agree to negotiate in good faith to make amendments to this
Agreement as the parties mutually agree are necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or for your account in connection
with this Agreement (including any taxes and penalties under Section 409A), and
neither the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold you (or any beneficiary) harmless from any or all of such taxes
or penalties.
(c) Except as permitted under Section 409A, any deferred compensation that is
subject to Section 409A and is payable to or for your benefit under any
Company-sponsored plan, program, agreement or arrangement may not be reduced by,
or offset against, any amount owing by you to the Company.
(d) Notwithstanding anything in this Agreement to the contrary, in the event
that you are deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments under Sections 12, 13 or 14 that are
“deferred compensation” subject to Section 409A shall be made to you prior to
the date that is six (6) months after the date of your “separation from service”
(within the meaning of Section 409A, without application of any alternative
definitions permitted thereunder) or, if earlier, your date of death. Following
any applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date. In addition, for a
period of six months following the date of separation from service, to the
extent that the Company reasonably determines that any of the benefit plan
coverages described in Section 13 may not be exempt from U.S. federal income
tax, you shall in advance pay to the Company an amount equal to the stated
taxable cost of such coverages for six months. At the end of such six-month
period, you shall be entitled to receive from the Company a reimbursement of the
amounts paid by you for such coverages.
(e) For purposes of Section 409A, each of the payments that may be made under
the Agreement are designated as separate payments.
(f) To the extent that any reimbursements pursuant to Section 10 or 21 are
taxable to you, any such reimbursement payment due to you shall be paid to you
as promptly as practicable, and in all events on or before the last day of your
taxable year following the taxable year in which the related expense was
incurred. Any such reimbursements are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that you
receive in one taxable year shall not affect the amount of such benefits or
reimbursements that you receive in any other taxable year.

 

- 9 -



--------------------------------------------------------------------------------



 



21. Miscellaneous.
(a) Assignment and Assumption. This Agreement is personal to you and shall not
be assignable by you otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
your legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(b) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been given if sent via
a national overnight courier service or by certified mail, return receipt
requested, postage prepaid, addressed to the parties as follows:
If to you, to:
Robert G. Goldstein
If to the Company, to:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: General Counsel
With a copy to:
Charles D. Forman
Director, Member of the Compensation Committee
or to such other address as any party shall request of the others by giving
notice in accordance with this Section.
(c) Waiver of Provisions. The failure of either party to insist upon a strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right, or remedy herein contained, shall not be construed as a
waiver or as a relinquishment for the future of such term, provision, option,
right, or remedy, but the same shall continue and remain in full force and
effect. No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

- 10 -



--------------------------------------------------------------------------------



 



(d) Severability; Integration. If any provision of this Agreement shall be
declared void or unenforceable by any judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby. Subject to Section 1, this Agreement constitutes the entire
agreement between the parties as of the date hereof and supersedes all previous
agreements and understandings between the parties with respect to the subject
matter hereof including the Employment Agreement.
(e) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada, without reference to the
principles of conflict of laws thereof. Any action to enforce this Agreement
must be brought in a court situated in Clark County, Nevada. Each party hereby
waives the right to claim that any such court is an inconvenient forum for the
resolution of any such action.
(f) JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR YOUR EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD IN ANY
COURT.
(g) Dispute Resolution.
(i) You acknowledge and agrees that the Company’s remedies at law for a breach
or threatened breach of any of the provisions of Sections 18 or 19 herein would
be inadequate and, in recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, and without limiting Section 19(e) hereof, the Company shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits (including the vesting of equity) to you pursuant to Sections 12, 13,
14 or 15 if you have violated any provision of Section 18 or 19. Any controversy
or claim arising out of or relating to Sections 18 or 19 of this Agreement (or
the breach thereof) shall be settled by a state or federal court located in Las
Vegas, Nevada.
(ii) Any controversy or claim arising out of or related to any provision of this
Agreement other than Sections 18 or 19 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by me and
the third shall be appointed by the first two arbitrators. If the first two
arbitrators cannot agree on the third arbitrator within thirty (30) days of the
appointment of the second arbitrator, then the third arbitrator shall be
selected from a list of seven arbitrators selected by the AAA, each of whom
shall be experienced in the resolution of disputes under employment agreements
for executive officers of major corporations. From the list of seven arbitrators
selected by the AAA, one arbitrator shall be selected by each party striking in
turn with the party to strike first being chosen by a coin toss. Any award
entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. The Company shall be responsible for all of the fees of the AAA and
the arbitrators (if applicable).

 

- 11 -



--------------------------------------------------------------------------------



 



(iii) If you prevail on any material issue which is the subject of an
arbitration or litigation, as applicable, the Company shall reimburse one
hundred percent (100%) of your reasonable legal fees and expenses. Otherwise,
subject to Section 21(g)(ii), each party shall be responsible for its own
expenses relating to the conduct of the arbitration or litigation, as applicable
(including reasonable attorneys’ fees and expenses).
(iv) The arbitrators shall render an award and written opinion explaining the
award.
(v) The hearing and arbitration proceedings (as well as any resulting judicial
proceedings seeking to enforce or vacate any arbitration award) shall be
conducted in a confidential manner and both the conduct and the results of the
arbitration shall be kept confidential by the parties. The arbitrators shall be
advised of the confidentiality of the proceedings and any award and decision of
the arbitrators shall be written in such a way as to protect the confidentiality
of personal information or information made (or recognized as) confidential by
this Agreement or recognized as confidential by any confidentiality agreement.
(vi) In the event of litigation to secure provisional relief, or to enforce,
confirm or review an arbitration award under this Agreement, any such court
action shall be brought under seal to the extent permitted by the court in order
to maintain the confidentiality of the matter as well as the confidentiality of
the arbitration, the decision and award, any personal information and the
confidentiality of any information which any party is required to keep
confidential pursuant to this Agreement or any other agreement involving the
parties. Each party to any such judicial action shall make every effort in any
pleadings filed with the court and in his or its conduct of any court litigation
to maintain the confidentiality of any personal information and any information
which any party is required to keep confidential pursuant to this Agreement or
any other agreement involving the parties. To this end, the court shall, inter
alia, be informed of the confidentiality obligations of this Agreement and shall
be requested that any decision, opinion or order issued by the court be written
in such a manner as to protect the confidentiality of any information which is
required to be kept confidential pursuant to this Agreement or any other
agreement involving the parties.
(h) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(i) Continuation of Employment. Unless the parties otherwise agree in writing,
continuation of your employment with the Company beyond the expiration of the
Initial Term shall be deemed an employment at will and shall not be deemed to
extend any of the provisions of this Agreement, and your employment may
thereafter be terminated “at will” by you or the Company.

 

- 12 -



--------------------------------------------------------------------------------



 



(j) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(k) No Mitigation. You shall not be required to mitigate the value of any
payments or benefits contemplated by this Agreement, nor shall any such benefits
be reduced from any earnings or benefits that you may receive from any other
source.
(l) Survival. Sections 18 and 19 shall survive and continue in full force and
effect in accordance with their terms notwithstanding the termination of this
Agreement and your employment for any reason.
(m) Amendments. This Agreement may not be amended, changed or modified except by
a written document signed by each of the parties to this Agreement.
(n) Headings. Section headings in this Agreement are included for convenience of
reference only and are not intended to define, limit or describe the scope or
intent of any provision of this Agreement.
(o) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be considered an original, but which when taken together, shall
constitute one agreement.
[Remainder of page deliberately left blank]

 

- 13 -



--------------------------------------------------------------------------------



 



Please indicate your understanding and acceptance of this Agreement by executing
both copies below, and retaining one fully executed original for your files and
returning one fully executed original to the Company.

            Very truly yours,

LAS VEGAS SANDS CORP.
      By:   /s/ Sheldon G. Adelson         Name:   Sheldon G. Adelson       
Title:   Chairman of the Board and Chief Executive Officer        LAS VEGAS
SANDS, LLC
      By:   /s/ Sheldon G. Adelson_         Name:   Sheldon G. Adelson       
Title:   Chairman of the Board and Treasurer   

     
I hereby accept the terms of this
   
Agreement and agree to abide by the
   
provisions hereof:
   
 
   
/s/ Robert G. Goldstein
   
 
Robert G. Goldstein
   
 
   
Date: January 11, 2011
   

Signature page to letter agreement from Las Vegas Sands Corp. and Las Vegas
Sands, LLC to Robert G. Goldstein

 

- 14 -



--------------------------------------------------------------------------------



 



Annex A
Outstanding Incentive Awards and Option Incentive Awards

A.  
Incentive Awards under the 2004 Employment Agreement

Non-Qualified Stock Options

                                                  Grant   Expiration     Options
    Option     Options     Options     Options   Date   Date     Issued    
Price     Vested     Unvested     Exercised  
12/15/2004
    12/15/2014       62,620     $ 29.00       62,620       0       0  
01/01/2006
    01/11/2016       53,254     $ 42.59       53,254       0       0  
01/01/2007
    03/30/2017       30,988     $ 86.61       30,988       0       0  
01/01/2008
    03/29/2018       39,155     $ 73.59       29,366       9,789       0  
01/01/2009
    02/06/2019       448,028     $ 4.14       224,014       224,014       0  

Restricted Shares

                          Grant   Shares     Shares     Shares   Date   Issued  
  Vested     Unvested  
01/01/2006
    17,609       17,609       0  
01/01/2007
    10,391       10,391       0  
01/01/2008
    5,071       5,071       0  
01/01/2009
    4,024       2,683       1,341  

B.  
Option Incentive Award under the 2009 Employment Agreement

Non-Qualified Stock Options

                                                  Grant   Expiration     Options
    Option     Options     Options     Options   Date   Date     Issued    
Price     Vested     Unvested     Exercised  
07/10/2009
    07/10/2019       500,000     $ 6.84       500,000       0       0  

 

- 15 -



--------------------------------------------------------------------------------



 



Exhibit A
General Release and
Covenant Not to Sue
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
Robert G. Goldstein (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that letter agreement dated as of
January 11, 2011 and effective as of January 1, 2011 (the “Letter Agreement”) by
and among Executive, Las Vegas Sands Corp. (“LVSC”), a Nevada corporation, and
Las Vegas Sands LLC, a wholly-owned subsidiary of LVSC (together with LVSC, the
“Company”) does hereby covenant not to sue or pursue any litigation against, and
waives, releases and discharges the Company, its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents of any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Executive ever had, now has or shall or may have or assert as of
the date of this General Release and Covenant Not to Sue against the Company
Group relating to his employment with the Company or the termination thereof or
his service as an officer or director of any subsidiary or affiliate of the
Company or the termination of such service, including, without limiting the
generality of the foregoing, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis of age), the National Labor Relations Act, the Civil Rights Act of 1991,
the Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act
of 1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and other
Federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, all claims under Federal, state or local laws for
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys’ fees and costs; provided, however, that nothing herein shall release
the Company from any of its obligations to Executive under the Letter Agreement
(including, without limitation, its obligation to pay the amounts and provide
the benefits upon which this General Release and Covenant Not to Sue is
conditioned) or any rights Executive may have to indemnification under any
charter or by-laws (or similar documents) of any member of the Company Group or
any insurance coverage under any directors and officers insurance or similar
policies.
Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding covered by
the terms hereof that is or may be initiated, prosecuted or maintained by
Executive or Executive’s heirs or assigns. Executive understands and confirms
that Executive is executing this General Release and Covenant Not to Sue
voluntarily and knowingly, but that this General Release and Covenant Not to Sue
does not affect Executive’s right to claim otherwise under ADEA. In addition,
Executive shall not be precluded by this General Release and Covenant Not to Sue
from filing a charge with any relevant Federal, state or local administrative
agency, but Executive agrees to waive Executive’s rights with respect to any
monetary or other financial relief arising from any such administrative
proceeding.

 

- 16 -



--------------------------------------------------------------------------------



 



In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.
This General Release and Covenant Not to Sue shall be governed by and construed
in accordance with the laws of the State of Nevada, applicable to agreements
made and to be performed entirely within such State.
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply. Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this General
Release and Covenant Not to Sue, which Executive has waived, and the Company
agrees that Executive may cancel this General Release and Covenant Not to Sue at
any time during the seven (7) days following the date on which this General
Release and Covenant Not to Sue has been signed by all parties to this General
Release and Covenant Not to Sue. In order to cancel or revoke this General
Release and Covenant Not to Sue, Executive must deliver to the General Counsel
of the Company written notice stating that Executive is canceling or revoking
this General Release and Covenant Not to Sue. If this General Release and
Covenant Not to Sue is timely cancelled or revoked, none of the provisions of
this General Release and Covenant Not to Sue shall be effective or enforceable
and the Company shall not be obligated to make the payments to Executive or to
provide Executive with the other benefits described in the Letter Agreement and
all contracts and provisions modified, relinquished or rescinded hereunder shall
be reinstated to the extent in effect immediately prior hereto.

 

- 17 -



--------------------------------------------------------------------------------



 



Executive acknowledges and agrees that Executive has entered into this General
Release and Covenant Not to Sue knowingly and willingly and has had ample
opportunity to consider the terms and provisions of this General Release and
Covenant Not to Sue.
IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this                      day of
                    , _____.

         
 
  EXECUTIVE    
 
       
 
 
 
   
 
  Robert G. Goldstein    

 

- 18 -